Citation Nr: 1603456	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected status post nasal fracture and status post inferior orbital rim fracture.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1973 to August 1983.  He had subsequent service in the Army National Guard with periods of active duty from November 1990 to May 1991 and from September 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, the Veteran requested a hearing before a Veterans Law Judge.  A Board hearing was scheduled for December 10, 2009.  The Veteran failed to attend the hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704 (d) (2015).

In October 2012 and September 2014, the claim was remanded for further development.  The Board finds that the RO substantially complied with the remand directives and a new remand is not necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the Veteran has perfected an appeal for entitlement to service connection for bilateral hearing loss with the submission of a Substantive Appeal on a VA Form 9 dated in June 2012.  A supplemental statement of the case was most recently issued in August 2012.  However, as of yet, this issue has not been certified to the Board for appellate review.  As this issue may be undergoing additional development, it is currently not ripe for Board consideration.

The issues of entitlement to service connection for health problems due to service in the Gulf War, to include a gastrointestinal disorder, irritable bowel syndrome, indigestion, functional abdominal pain syndrome, chronic fatigue, headaches, muscle and joint pain, memory problems, and insomnia have been raised by the record in an April 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's status post nasal fracture and status post inferior orbital rim fracture has not caused loss of part of the nose or other obvious disfigurement, or resulted in chronic sinusitis, laryngitis, aphonia, stenosis of the larynx, injury to the pharynx, or rhinitis; the Veteran has a deviated nasal septum due to trauma and is receiving the highest possible schedular rating for that disability based on obstruction of the nasal passages.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected status post nasal fracture and status post inferior orbital rim fracture have not been met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was sent an initial notice letter in November 2006 prior to the August 2007 rating decision.  In a May 2008 statement of the case, the RO outlined the criteria considered for rating disabilities of the respiratory system under the VA Schedule for Rating Disabilities.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations of his nose in April 2007 and July 2013.  The examination reports are adequate as they were based on a physical examination of the Veteran and the examiners considered the Veteran's subjective complaints.  The examination report provides the medical information needed to address the relevant rating criteria.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to an Increased Rating

The Veteran contends that his 'nose condition" is more disabling than currently rated.  See June 2008 Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected status post nasal fracture and status post inferior orbital rim fracture has been found to be manifested by a deviated nasal septum.  Under Diagnostic Code (DC) 6502, traumatic deviation of the nasal septum will be assigned a 10 percent rating where there is 50-percent obstruction of the nasal passage on both sides or complete obstruction one side.  38 C.F.R. § 4.97.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and, in this case, the facts do not show that there is any other provision of the VA Rating Schedule that is applicable to the Veteran's service-connected nasal fracture residuals.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14  directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' (such as obstruction of the nasal passages) under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259  (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions. 

Here, the Veteran underwent a VA examination in April 2007.  It was noted there was a history of sinusitis without incapacitating episodes.  Nasal obstruction was noted 30 percent on the left side and 10 percent on the right side.  Nasal polyps were not present and there was no permanent hypertrophy or turbinates from bacterial rhinitis.  It was noted there was no tissue loss and that deformity of the nose was caused by deviation to the left.  There was no evidence of Wegener's granulomatosis or granulomatous infection.

In February 2009, the Veteran submitted a statement in support of claim indicating he could not breathe through the left side of his nose and it was completely blocked.

In July 2011, the Veteran underwent an examination in connection with a claim for service connection for sleep apnea.  It was noted there was mild deviation of the nasal septum to the left with no major obstruction noted.
In October 2012, the Board remanded the claim noting that the most recent VA examination of the nasal area was conducted in 2007 and since that time, the Veteran had indicated having worsening problems with breathing and scarring inside his nose.  The Board asked that an examiner identify the nature and manifestations of the Veteran's service-connected nasal condition.  Additionally, the Board asked about the percentage of the nasal passages that were blocked and for the examiner to indicate whether the Veteran had polyps that were the result of any associated rhinitis.  The Board also asked the examiner to comment on any scarring inside the Veteran's nose and whether that was equivalent to problems caused by polyps.

In July 2013, the Veteran underwent a VA examination.  The Veteran indicated that his breathing was getting "worse" and there was "no air" in the left and when he breathes heavily on the right, it stings so he would "breathe real slow, shallow breaths or mouth breathe."  He stated that he had a decreased sense of smell.  In addition, he indicated that the depression of the area under the right eye had gotten more noticeable over the past 5 years.  The examiner assessed allergic rhinitis, deviated nasal septum and old healed scar over the right orbit underneath the right lower eyelid.  No other related scars were identified and it was noted there was no residual scarring of the nose or septum due to the in-service trauma.  Upon examination, nasal septal mucosa was erythematous.  There was no scarring, ulceration or eschar visualized.  There was no bleeding or purulent drainage.  There was partial obstruction to airflow, to include 10 percent on the right and 40 percent on the left.

Following review of the record and examination of the Veteran, the examiner determined that rhinitis was less likely as not caused by or a result of or aggravated by the Veteran's service-connected status post fracture that manifested as a deviated septum.  She explained her conclusion was based on medical literature review, medical records review and clinical experience.  She noted there was no objective evidence of rhinitis during or within 2 years of active duty.  She stated: "Veteran's current rhinitis is NOT caused by REMOTE nasal fracture and inferior orbital rim fracture, or associated septal deviation."  The examiner explained that the Veteran had multiple non-service-connected causes of rhinitis, to include history of substance abuse and diabetes mellitus.  The Veteran specifically noted to the examiner that he had smoked a pack of cigarettes a day since the age of 21.  The examiner also opined that the Veteran's reported anosmia (reduced sense of smell) was less likely as not caused by or a result of or aggravated by his service-connected status post nasal fracture and status post inferior orbital rim fracture.  She explained that per medical literature, loss of sense of smell could occur post-facial trauma or nasal surgery; however, the onset is usually at the time of the event and often improves over time.  The examiner noted the Veteran's service treatment records and medical treatment records were silent for loss of sense of smell.   The examiner stated that the Veteran had non-service-connected risk factors for reduction/loss of sense of smell, to include rhinitis, a history of substance abuse and diabetes mellitus.  She also noted that sense of smell could decrease with aging.

The scar on the Veteran's right eyelid was also examined.  It was noted that the area of the scar/surgical repair of the right inferior orbital rim fracture appeared mildly depressed when compared with the area below the left eye.  The scar was not painful or unstable and was noted to be 1.5 x 0.15 centimeters.  Surface contour depressed on palpation was noted with underlying soft tissue missing.  It was noted there was no hyperpigmentation.  Limitation of function was not noted and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar.

The Board remanded the claim again in September 2014 to associate additional VA treatment records with the claims file.  These were uploaded in October 2014.

Given the information and opinions provided in the July 2013 examination report, the Board concludes that DC 6502 remains the most appropriate diagnostic code for rating the Veteran's service-connected disability.  The Veteran has been receiving the maximum schedular rating under this diagnostic code effective since July 17, 2003.

To show entitlement to a rating in excess of 10 percent, the evidence would need to demonstrate loss of part of the nose or scars causing obvious disfigurement or exposing both nasal passages.  DC 6504.  The record does not contain this evidence.  In addition, the record does not reflect that the Veteran has chronic sinusitis characterized by incapacitating episodes.  DCs 6510-6514.   The Veteran has not been shown to have laryngitis or to have had a laryngectomy, aphonia, stenosis of the larynx or injury to the pharynx. DCs 6515-6521.  In addition, rhinitis has not been found to be associated with, caused by or related to the Veteran's service-connected status post nasal fracture.  DCs 6522-6524.  Throughout the appeal period, there has been no evidence that the Veteran has nasal polyps or greater than 50-percent obstruction of nasal passage on both sides or complete construction on one side caused by rhinitis.

In addition, the Veteran has been in receipt of a 10 percent rating for his service-connected scar underneath the right lower eyelid since November 6, 2006 pursuant to DC 7800 based on the evidence reflecting one characteristic of disfigurement, specifically surface contour depressed on palpation.  A rating in excess of 10 percent for the scar would require visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features, or; with two or three characters of disfigurement.  The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, DC 7800, Note (1).  The evidence does not support an increased rating for the Veteran's service-connected scar at this time.

For the foregoing reasons, the preponderance of the evidence is against a higher rating for the disability on appeal; therefore, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied. 38 C.F.R. § 4.3.



III. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's service-connected status post nasal fracture and status post inferior orbital rim fracture or associated scar are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

Here, the Board finds that the DC 6502 is adequate to compensate for the obstruction in the Veteran's nasal passages that has been medically shown to be related to his in-service fractures that led to a deviated nasal septum.  The Board recognizes that loss of sense of smell and rhinitis are not directly contemplated by DC 6502; however, rhinitis was found to be a separate disability and the loss of sense of smell was determined to be more likely than not caused by non-service-connected factors and to be unrelated to the fracture to the nose the Veteran sustained in 1976.  There is no evidence of record that the Veteran's service-connected disability has caused frequent hospitalization or caused marked interference with employment.
In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit  in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1)  provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities which include his nasal condition, scar on the right eyelid and posttraumatic stress disorder.  As such, the Board finds that even taking into account Johnson, this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  There is no argument or indication that the Veteran is unemployable due to status post nasal fracture and inferior orbital rim fracture. As such, the Board finds that the issue of TDIU has not been raised by the record.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected status post nasal fracture and status post inferior orbital rim fracture is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


